DETAILED ACTION

	This office action is in reply to the amendment dated February 1, 2022. 
	Claims 1, 9, 11 and 14 have been amended. Claims 1-20 remain pending in this application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoedl et al. (WO 2016203047 A1).
Regarding claim 1, Hoedl discloses an adjustable-length connecting rod (1; Fig. 1) for a reciprocating piston engine, particularly for a reciprocating internal combustion engine, wherein an effective connecting rod length of the connecting rod can be changed, wherein the connecting rod comprises a hydraulic length adjustment device (Fig. 1, Fig. 7 and Fig. 8) for changing the effective connecting rod length which comprises: at least one hydraulic working chamber (10), at least one hydraulic duct (12) for discharging hydraulic medium from the hydraulic working chamber (10), at least one valve recess (33) having a valve recess longitudinal axis (29a), and a valve device (28) comprising a valve chamber arranged in the valve recess (27); wherein the valve device is designed to open and/or block a hydraulic medium outflow from the hydraulic working chamber, and wherein the hydraulic duct is arranged in a flow path between the valve 
wherein the flow duct is of closed configuration (Fig. 3) on a first side (via valve 24) and open on an oppositely disposed second side (channel 29), wherein the flow duct is fluidly connected to the valve chamber (via channel 47a), wherein the valve device comprises a valve body (25) arranged in the valve chamber able to be lifted from a valve seat along a valve lift axis for opening the valve device against a restoring force (Fig. 3), wherein the outer section of the valve device of closed configuration (at valve 24), which together with the inner wall section surrounding the orifice opening (26) forms the flow duct, at least partially surrounds the valve chamber in the region of the valve body and/or the valve spring (23, Fig. 3), wherein the valve device comprises a securing means, by means of which parts of the valve device or the entire valve device are secured against falling out of the valve recess (52, 53) , and wherein the closed outer wall section is formed by an outer surface of a cylindrical section of the plug screw [0121] of the valve device and extends as far as a sealing surface (Fig. 3), whereby the flow duct is 

Regarding claim 2, Hoedl discloses the adjustable-length connecting rod (1) according to claim 1, wherein the flow duct is configured to divert the hydraulic medium in a second direction of flow running parallel to the valve recess longitudinal axis of the valve recess (Fig. 2b).

Regarding claim 3, Hoedl discloses the adjustable-length connecting rod (1) according to claim 1, characterized in that the flow duct is further configured to reduce a flow velocity of a hydraulic medium exiting the hydraulic duct and entering the valve recess prior to the entry into the valve chamber of the valve device (Fig. 2a for example depicts duct 12 having a narrow passage that will result in a reduced flow velocity once it leaves the duct).

Regarding claim 4, Hoedl discloses the adjustable-length connecting rod according to claim 1, wherein a throttle is arranged in a hydraulic duct section adjacent to the valve recess or said hydraulic duct section is designed as a throttle [0071].

Regarding claim 5, Hoedl discloses the adjustable-length connecting rod according to claims 1, characterized in that the hydraulic duct (11, 12) opens into the valve recess (33) via a circumferential wall (opening surrounding element 25c in Fig. 8) of the valve recess at an angle of 90˚ and thus perpendicular to the valve recess longitudinal axis of the valve recess (Fig. 7 and Fig. 8).



Regarding claim 7, Hoedl discloses adjustable-length connecting rod according to claim 1, wherein the outer section of the valve device of closed configuration which at least partially surrounds the valve chamber in the circumferential direction with regard to the valve recess longitudinal axis of the valve recess (Fig. 7).

Regarding claim 8, Hoedl discloses adjustable-length connecting rod according to claim 1, wherein the flow duct is an annulus segment which, with regard to the valve recess longitudinal axis of the valve recess, extends at least partially in the axial direction and at least partially in the circumferential direction or an annular space extending at least partially in the axial direction and over the entire circumference (Fig. 7).

	Regarding claim 9, Hoedl discloses the adjustable-length connecting rod according to claim 1, wherein the flow duct is fluidly connected to the valve chamber particularly via the second side (Fig. 2a and Fig. 2b).



	Regarding claim 11, Hoedl discloses the adjustable-length connecting rod according to claim 1, wherein the valve body (25) is able to be lifted from the valve seat (26) along a valve lift axis for opening the valve device wherein the valve device is in particular arranged with the valve lift axis parallel to the valve recess longitudinal axis of the valve recess (Fig. 3 and Fig. 7).

	Regarding claim 12, Hoedl discloses the adjustable-length connecting rod (1) according to claim 11, wherein the valve device comprises a valve seat unit comprising a valve seat (26), wherein the outer wall section of closed configuration, which together with the inner wall section of the valve recess (27) surrounding the orifice opening forms the flow duct, is formed by an outer wall section of the valve seat unit (Fig. 7).

Regarding claim 14, Hoedl discloses the adjustable-length connecting rod (1) according to claim 11, wherein the a securing means (52), is  a plug screw [0121], wherein the securing means 52) in particular is designed for the axial support and/or guidance of the valve spring (Fig. 7).


	
Regarding claim 17, Hoedl discloses the adjustable-length connecting rod (1) according to claim 16, characterized in that the control valve device (Fig. 7) further comprises an actuator body (42) which is arranged between the valve body (25) and the rod-like actuating element (27), and in particular serves in mechanically transmitting actuation of the actuating element (25c) to the valve body (25).

	Regarding claim 19, Hoedl discloses the reciprocating piston engine, in particular a reciprocating internal combustion engine, having an adjustable-length connecting rod (1) according to one of claim 1.

Regarding claim 20, Hoedl discloses a vehicle, in particular a motor vehicle, having a reciprocating piston engine according to claim 19, [0007].

Allowable Subject Matter
Claims 13, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection explains the how the prior art reads on the limitation added in the most recent amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747

/GEORGE C JIN/Primary Examiner, Art Unit 3747